NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



ARTHUR A. GENOVESE, III,         )
DOC #Y09175,                     )
                                 )
           Appellant,            )
                                 )
v.                               )                Case No. 2D18-3959
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed April 5, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Charlotte County; George C. Richards,
Judge.

Arthur A. Genovese, III, pro se.



PER CURIAM.


              Affirmed.


KHOUZAM, BLACK, and LUCAS, JJ., Concur.